 In the MatterOf SOMERSET SHOECOMPANYandUNITEDSHOE WORKERSOF AMERICA'Case No.C-278.-DecidedNovember 09, 1940Mr. Edward SchneiderandMr. Richard A. Perkins,for the Board.Skelton di Mahon, by Mr. John Mahon,of Lewiston,Maine, forthe respondent.-Mr. Michael C. 'Flaherty,of Biddeford, Maine, for the Union.Miss Grace McEldowney,of counsel to the Board.- I-SUPPLEMENTAL FINDINGS OF FACTANDRECOMMENDATIONOn February 19, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order," and on May 17, 1939,an Amendment to Decision and Order 2 in the above-entitled case.'Thereafter, on June 16, 1939, the Board petitioned the UnitedStates Circuit Court of Appeals for the First Circuit, herein calledthe Court, for enforcement of its Order as provided in Section 10 (e)of the Act.On May 9, 1940, the Court issued an opinion 3 and onthe same day entered a decree modifying paragraph 4 (b) of theBoard's Order, enforcing the Order as so modified except as to para-graph 4 (a) 4 and remanding the case to the Board for further pro-ceedings with respect to said paragraph 4 (a), not inconsistent withthe opinion of the Court.1 5 N. L. R. B. 486.2 12 N. L. R. B. 1057.8111 F. (2d) 681.4Paragraph 4 (a) of the Order is as follows:,"(a)Make whole all employees who were laid off by reason of the stint-downon March 24, 1937, for any loss of pay suffered by reason of such shut-down bypayment to each of them of a sum of money equal to that which each would normallyhave earned as wages during the period from March 24, to May 11, 1937,less hisor her net earnings, if any, during that period, deducting however from the amountotherwise due to each of the said employees monies received by said employee dur-ing said period for work performed upon Federal, State, county, municipal, or otherwork-relief projects and pay over the amount so deducted to the appropriate fiscalagency of the Federal, State, county, municipal, or other government or governmentswhich supplied the funds for said work-relief projects."28 N. L. R. B., No. 37. ,185 186DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the Court's mandate the Board on May 20, 1940, re-opened the record and referred the case to the Regional Director fora supplemental hearing.The Regional Director thereupon issued anotice of supplemental hearing which was duly served upon theparties.On September 12, 1940, the respondent, the Union, and counsel forthe Board entered into a stipulation, subject to the approval of theBoard, which provides as follows:It is hereby stipulated and agreed by and between SomersetShoe Company, hereinafter referred to as the Respondent, theUnited Shoe Workers of America, hereinafter referred to as theUnion, and Edward Schneider, Regional Attorney, and RichardA. Perkins, Attorney, National Labor Relations Board, that :1.Pursuant to the Order Reopening Record for Purpose Notedin Court Decree, and Referring Case to Regional Director forSupplemental Hearing, dated May 20, 1940, A. Howard Myers,Regional Director of the National Labor Relations Board, FirstRegion, issued a Notice of Supplemental Hearing dated August29, 1940, scheduling said Supplemental Hearing for September12, 1940, at 10 o'clock in the forenoon, Municipal Courtroom,Municipal Building, Skowhegan, Maine.2.Copies of said Order Reopening Record etc. and of saidNotice of Supplemental Hearing were on August 30, 1940, dulyserved upon the Respondent and the Union, both of which ac-knowledge due and timely service of said Order and Notice.3.The Respondent and the Union waive their right to theSupplemental Hearing and to the making of findings of fact andconclusions by the National Labor Relations Board.4. It is stipulated and agreed that the financial statement ofthe Respondent attached to the original of this stipulation shallbe received and admitted as part of the record in this proceed-ing as Respondent's exhibit next in order, and that this exhibit,together with this stipulation, the Order Reopening Record, etc.,and the Notice of Supplemental Hearing may be filed with theChief Trial Examiner of the National Labor Relations Board.5.It is further stipulated that upon the Order ReopeningRecord, etc., the Notice of Supplemental Hearing, the recordheretofore made in this proceeding, and certified to the UnitedStates Circuit Court of Appeals for the First Circuit, the Re-spondent's exhibit hereto attached, being the financial statementreferred to above, and upon this Stipulation, if approved bytheNational Labor Relations Board, a further order may beentered by the Board directing the Respondent, its officers, agents,successors, and assigns, to take the following affirmative action SOMERSET SHOE COMPANY187"4 (a) (1) pay over to theRegionalDirector of theNationalLabor Relations Board, First Region, thesum ofFive ThousandDollars ($5,000) which shall be in full satisfactionof the re-quirement of the preceding paragraph'4 (a) except in the eventthat the Respondent shall liquidate or otherwise permanentlycease operationson or before September 1, 1941, in which casethe said Regional Director shall be entitledto receive from theRespondent or from the proceeds of such liquidation the furthersum ofFive Thousand Dollars ($5,000) ; the saidRegionalDirector to distribute such moneys as he may receive under thisorder to such employees and in such'amounts ashe in his dis-cretion shall determine; compliance with paragraph 4 (a) (1)shall constitute full and complete compliance with paragraph 4(a) of this order."6.Such further order in the form set forth above shall bedesignated paragraph 4 (a) (1) and shall immediately followparagraph .4 (a) of the order of the Board dated February 19,1938, as amended May 17, 1939.7. It is further stipulated that the United States CircuitCourt of Appeals for the First Circuit may, upon applicationby the Board, enter a decree enforcing paragraph 4 (a) of theorder of the Board dated February 19, 1938, as amended ,May17, 1939, and enforcing the further order of the Board in theform set forth as 4 (a) (1) above. The Respondent and theUnion waive their right to contest the entry of suchdecree andtheir right to receive notice of the filing of application for theentry of such decree in the form set forth above.8.This stipulation constitutes the entire agreementbetweenthe parties, and no verbal agreement has been made whichvaries,alters, or adds to this stipulation.On October 31, 1940, the Board issued its order approving the,above stipulation and making it a part of the recordin the case.RECOMMENDATIONUpon the basis of the above stipulation and the entire record inthe case, and pursuant to Section 10 (e) of the National Labor Rela-tions Act, the National Labor Relations Board hereby recommends tothe United States Circuit Court of Appeals for the First Circuit thatparagraph 4 (a) of the Order of the Board, issued by the Board onFebruary 19, 1938, be modified by the addition of the following para-graph, and that it be enforced as so modified :(1)Pay over to the Regional Director of the National LaborRelations Board, First Region, the sum of Five Thousand Dol- 188DECISIONS OF, NATIONAL- LABOR RELATIONS BOARD-lars ($5,000)which - shall be in full satisfaction of the require-ment of the preceding paragraph 4 (a) except in the, event thatthe respondent shall liquidate or otherwise permanently ceasef-,-: ,operations on or before September 1, 1941, in which case thesaid- Regional Director shall be entitled to receive from therespondent or from the proceeds of such liquidation the furthersum of Five Thousand Dollars ($5,000) ; the said RegionalDirector to distribute such moneys as he may receive under thisorder to such employees and in such amounts as he in hisdiscretion shall determine; compliance with paragraph 4 (a)(1) :shall constitute full and complete compliance with para-graph 4 (a) of this order.CHAIRMAN HARRY A. "MILLIS took no part in the consideration ofthe above Supplemental Findings of Fact and Recommendation.